Citation Nr: 0817107	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  07-02 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2006, for the grant of service connection for bipolar 
disorder and assignment of a 100 percent disability rating 
for that disorder.  


REPRESENTATION

Appellant represented by:  Darla J. Lilley, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The appellant had active service from August 1961 to August 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.
By that decision, the RO granted service connection for a 
bipolar disorder and granted a 100 percent disability 
evaluation effective from February 11, 2004.  The veteran in 
March 2005 submitted a notice of disagreement with the 
effective date assigned for that service connection grant 
and the 100 percent rating.  The RO issued a statement of 
the case (SOC) in December 2006 addressing the effective 
date for the grant of service connection for bipolar 
disorder.  The veteran then perfected his appeal as to his 
earlier effective date claim, by a January 2007 submission.  

The Board is, simultaneously with the present decision, 
issued a separate decision and remand addressing a request 
to reopen a claim for service connection for PTSD and a 
claim for service connection for a back disorder.  Those 
claims were the subject of a November 2003 Joint Motion for 
Remand approved by Order of the United States Court of 
Appeals for Veterans Claims (Court), and are separate and 
distinct from the present remand decision..  


REMAND

Regarding the claim for an earlier effective date than 
February 11, 2004, for the grant of service connection and 
assignment of a 100 percent disability rating for bipolar 
disorder, the Board notes that no VCAA notice letter was 
issued to the veteran prior to the RO's March 2005 decision 
granting service connection for bipolar disorder and 
assigning a 100 percent disability evaluation (both 
effective from February 11, 2004), and no subsequent VCAA 
notice letter addressed the appealed issue of entitlement to 
an earlier effective date for service connection and for 
assignment of a 100 percent disability rating for that 
disorder.  The U.S. Court of Appeals for the Federal Circuit 
recently held that any error in a VCAA notice should be 
presumed prejudicial.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007); petition for cert. filed (U.S. March 21, 
2008) (No. 07-1209).  The claimant bears the burden of 
demonstrating such error.  Here, however, the error is 
obvious, as no VCAA notice was issued.  The Board does not 
find that this error was cured by actual knowledge of the 
veteran or his representative, because neither demonstrated 
by submitted documents an understanding of the criteria for 
assignment of an effective date for service connection or a 
disability rating.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Thus, including 
pursuant to Dingess, remand is required for appropriate VCAA 
notice.  

In addition, the RO in the course of appeal addressed only 
the effective date for service connection for bipolar 
disorder.  Necessarily, the veteran's claimed entitlement to 
an earlier effective date for assignment of a 100 percent 
service-connected disability evaluation for bipolar disorder 
could not have granted with an effective date earlier than 
the effective date for service connection for a bipolar 
disorder, and the RO granted the same date of February 11, 
2004, for both service connection and a 100 percent 
disability evaluation.  Should the RO in the course of 
remand find that an earlier effective date for service 
connection is warranted, the continued appealed claim for an 
earlier effective date for assignment of a 100 percent 
evaluation for bipolar disorder must also be reviewed by the 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide VCAA notice addressing the 
claim for a earlier effective date for service 
connection and assignment of a 100 percent 
disability evaluation for bipolar disorder.  The RO 
should ensure compliance with all notice and 
assistance requirements set forth in the VCAA and 
its implementing regulations, to include advising 
the veteran of the evidence necessary to 
substantiate his claim, as well as what evidence he 
is to provide and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 Vet. App. 
473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  All appropriate follow-up development, 
including as indicated by responses to VCAA notice, 
should thereafter be undertaken.  

2.  Thereafter, the RO should readjudicate de novo 
the remanded claim for a earlier effective date for 
service connection and assignment of a 100 percent 
disability evaluation for bipolar disorder.  If the 
benefits sought are not granted to the veteran's 
satisfaction, the veteran and his representative 
should be provided with a supplemental statement of 
the case and afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims foradditional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

